Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 1 of 12 PagelD #: 37

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

xX
MICHELLE TENZER-FUCHS, on behalf of
herself and all other similarly situated, : Case No.: 2:20-cv-05066-FB-ARL
Plaintiff,
: DEFENDANT’S ANSWER TO PLAINTIFF’S
-against- : CLASS ACTION COMPLAINT
SWAPALEASE, INC.,
Defendant. :
X

 

Defendant Swapalease, Inc. (“Swapalease”), by its attorneys, answers Plaintiff Michelle-
Tenzer Fuchs’ (“Plaintiff’)’s Class Action Complaint (“Complaint”) as follows:

1. Swapalease denies the allegations in Paragraph 1 of the Complaint.

2. Swapalease is without sufficient information to either admit or deny the allegations

in Paragraph 2 of the Complaint and therefore denies the same.

3. Swapalease denies the allegations in Paragraph 3 of the Complaint.
4. Swapalease denies the allegations in Paragraph 4 of the Complaint.
Os Swapalease denies the allegations in Paragraph 5 of the Complaint.
6. Swapalease denies the allegations in Paragraph 6 of the Complaint.
7. Swapalease denies the allegations in Paragraph 7 of the Complaint.
8. Swapalease denies the allegations in Paragraph 8 of the Complaint.
9. Swapalease denies the allegations in Paragraph 9 of the Complaint.
10. The allegations in Paragraph 10 of the Complaint state a legal conclusion to which

no response is required. To the extent a response is required, Swapalease denies the allegations in

Paragraph 10.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 2 of 12 PagelD #: 38

11. Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 11 of the Complaint and therefore denies the same.

12. Swapalease denies the allegations in Paragraph 12 of the Complaint.

13. With respect to the allegations in Paragraph 13 of the Complaint, Swapalease
answers that it is a Delaware corporation with its principal offices in Ohio, and that it operates an
internet website but denies that it specifically does business in New York.

14. The allegations in Paragraph 14 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 14.

15. The allegations in Paragraph 15 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 15.

16. Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 16 of the Complaint and therefore denies the same.

17. Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 17 of the Complaint and therefore denies the same.

18. Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 18 of the Complaint and therefore denies the same.

19. Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 19 of the Complaint and therefore denies the same.

20. Swapalease is without sufficient information to either admit or deny the allegations

in Paragraph 20 of the Complaint and therefore denies the same.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 3 of 12 PagelD #: 39

21. | Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 21 of the Complaint and therefore denies the same.

22. Swapalease denies the allegations in Paragraph 22 of the Complaint and its sub-
paragraphs.

23. With respect to the allegations in Paragraph 23 of the Complaint, Swapalcase
admits that it owns its website, www.swapalease.com. Swapalease denies the remaining
allegations in Paragraph 23 and specifically denies that it is a retailer.

24. Swapalease denies the allegations in Paragraph 24 of the Complaint.

25. Swapalease denies the allegations in Paragraph 25 of the Complaint and specifically
denies that it has any retail business operations.

26.  Withrespect to the allegations in Paragraph 26 of the Complaint, Swapalease denies
the same to the extent they suggest that Swapalease’s website resembles a physical marketplace or
offers features of a physical marketplace, and any categorizations that its website serves as a place
of public accommodation, and to the extent they allege that Swapalease’s website is not accessible.
Swapalease denies the remaining allegations in Paragraph 26.

27. Swapalease denies the allegations in Paragraph 27 of the Complaint.

28. Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 28 of the Complaint and therefore denies the same.

29, Swapalease denies the allegations in Paragraph 29 of the Complaint.

30. Swapalease denies the allegations in Paragraph 30 of the Complaint.
an Swapalease denies the allegations in Paragraph 31 of the Complaint.
32. Swapalease denies the allegations in Paragraph 32 of the Complaint.

33. Swapalease denies the allegations in Paragraph 33 of the Complaint.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 4 of 12 PagelD #: 40

34. Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 34 of the Complaint and therefore denies the same.

35. Swapalease denies the allegations in Paragraph 35 of the Complaint.

36. Swapalease denies the allegations in Paragraph 36 of the Complaint.

37. Swapalease denies the allegations in Paragraph 37 of the Complaint.

38. Swapalease denies the allegations in Paragraph 38 of the Complaint.

39. Swapalease denies the allegations in Paragraph 39 of the Complaint.

AQ, Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 40 of the Complaint and therefore denies the same.

4], Swapalease denies the allegations in Paragraph 41 of the Complaint and its sub-
paragraphs.

42. Swapalease denies the allegations in Paragraph 42 of the Complaint.

43. The allegations in Paragraph 43 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 43.

44. The allegations in Paragraph 44 of the Complaint and its sub-paragraphs state a
legal conclusion to which no response is required. To the extent a response is required, Swapalease
denies the allegations in Paragraph 44 and its sub-paragraphs and specifically denies that Plaintiff
is entitled to the permanent injunction that she seeks.

45. Swapalease denies the allegations in Paragraph 45 of the Complaint.

46, With respect to the allegations in Paragraph 46 of the Complaint, Swapalease
admits that it has invested substantial money in developing and maintaining its website, but it

denies the remaining allegations in Paragraph 46.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 5 of 12 PagelD #: 41

47. Swapalease denies the allegations in Paragraph 47 of the Complaint.

48. The allegations in Paragraph 48 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 48 and specifically denies that Plaintiff should be able to certify a nationwide class.

49. The allegations in Paragraph 49 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 49 and specifically denies that Plaintiff should be able to certify a New York city
subclass.

50. Swapalease denies the allegations in Paragraph 50 of the Complaint and specifically
denies that Plaintiff should be able to certify a class.

Sl. Swapalease denies the allegations in Paragraph 51 of the Complaint and specifically
denies that Plaintiff should be able to certify a class.

52.  Swapalease denies the allegations in Paragraph 52 of the Complaint and specifically
denies that Plaintiff should be able to certify a class.

53. Swapalease denies the allegations in Paragraph 53 of the Complaint and specifically
denies that Plaintiff should be able to certify a class.

54. Swapalease denies the allegations in Paragraph 54 of the Complaint and specifically
denies that Plaintiff should be able to certify a class.

FIRST CAUSE OF ACTION
VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

55. Swapalease incorporates by reference all preceding paragraphs as if fully set forth

herein.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 6 of 12 PagelD #: 42

56. The allegations in Paragraph 56 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 56.

57. The allegations in Paragraph 57 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 57.

58. The allegations in Paragraph 58 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 58.

59, The allegations in Paragraph 59 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 59.

60. The allegations in Paragraph 60 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 60.

61. | Swapalease is without sufficient information to either admit or deny the allegations
in Paragraph 61 of the Complaint relating to Plaintiff's physical disability and membership in a
protected class of persons under the ADA and therefore denies the same. Swapalease denies the
remaining allegations in Paragraph 61.

62. Swapalease denies the allegations in Paragraph 62 of the Complaint and specifically

denies that Plaintiff is entitled to any relief.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 7 of 12 PagelD #: 43

SECOND CAUSE OF ACTION
VIOLATIONS OF THE NYSHRL

63. Swapalease incorporates by reference all preceding paragraphs as if fully set forth
herein.

64. The allegations in Paragraph 64 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 64.

65. The allegations in Paragraph 65 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 65.

66. The allegations in Paragraph 66 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 66.

67. Swapalease denies the allegations in Paragraph 67 of the Complaint.

68. The allegations in Paragraph 68 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 68.

69. The allegations in Paragraph 69 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 69.

70. Swapalease denies the allegations in Paragraph 70 of the Complaint.

71. The allegations in Paragraph 71 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in

Paragraph 71.
Case 2:20-cv-05066-FB-ARL Document6 Filed 11/13/20 Page 8 of 12 PagelD #: 44

72.  Swapalease denies the allegations in Paragraph 72 of the Complaint.
73. Swapalease denies the allegations in Paragraph 73 of the Complaint.
74. Swapalease denies the allegations in Paragraph 74 of the Complaint.
75. Swapalease denies the allegations in Paragraph 75 of the Complaint.
76. Swapalease denies the allegations in Paragraph 76 of the Complaint.
77. Swapalease denies the allegations in Paragraph 77 of the Complaint.
78. Swapalease denies the allegations in Paragraph 78 of the Complaint and specifically
denies that Plaintiff is entitled to any relief.

THIRD CAUSE OF ACTION
VIOLATIONS OF THE NYCHRL

79. Swapalease incorporates by reference all preceding paragraphs as if fully set forth
herein.

80. The allegations in Paragraph 80 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 80.

81. The allegations in Paragraph 81 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 81.

82. The allegations in Paragraph 82 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 82.

83. The allegations in Paragraph 83 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in

Paragraph 83.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 9 of 12 PagelD #: 45

84. The allegations in Paragraph 84 of the Complaint state a legal conclusion to which
no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 84.

85. The allegations in Paragraph 85 of the Complaint and its sub-paragraphs state a
legal conclusion to which no response is required. To the extent a response is required, Swapalease
denies the allegations in Paragraph 85 and its sub-paragraphs.

86. Swapalease denies the allegations in Paragraph 86 of the Complaint.

87. Swapalease denies the allegations in Paragraph 87 of the Complaint.

88. Swapalease denies the allegations in Paragraph 88 of the Complaint.

89, Swapalease denies the allegations in Paragraph 89 of the Complaint.

90. Swapalease denies the allegations in Paragraph 90 of the Complaint.

91. Swapalease denies the allegations in Paragraph 91 of the Complaint and specifically
denies that Plaintiff is entitled to any relief.

FOURTH CAUSE OF ACTION

DECLARATORY RELIEF
92. Swapalease incorporates by reference all preceding paragraphs as if fully set forth
herein.
93. The allegations in Paragraph 93 of the Complaint state a legal conclusion to which

no response is required. To the extent a response is required, Swapalease denies the allegations in
Paragraph 93.

94. Swapalease denies the allegations in Paragraph 94 of the Complaint.

In response to Plaintiff's WHEREFORE clause, Swapalease admits that Plaintiff seeks the
relief enumerated therein, but denies that Plaintiff has stated a cognizable claim that would entitle

her to any relief whatsoever.
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 10 of 12 PagelD #: 46

AFFIRMATIVE DEFENSES
FIRST DEFENSE
Plaintiff's Complaint fails to state a cause of action for which relief can be granted.
SECOND DEFENSE
Plaintiffs Complaint fails for improper venue.
THIRD DEFENSE
Plaintiff's Complaint fails because this court lacks personal jurisdiction over Swapalease.
FOURTH DEFENSE
Plaintiff's claims are barred, in whole or in part, by the doctrines of waiver, estoppel,
laches, ratification, and acquiescence.
FIFTH DEFENSE
Swapalease acted in good faith with respect to its obligations under federal and state law
and, therefore, Plaintiff's claims are barred.
SIXTH DEFENSE
Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to reasonably
mitigate her damages.
SEVENTH DEFENSE
Plaintiffs claims are barred to the extent that Plaintiff cannot establish that any action taken
by Swapalease proximately caused injury to Plaintiff.
EIGHTH DEFENSE
Plaintiffs claims are barred to the extent that Plaintiff has not suffered any damages.
NINTH DEFENSE

Plaintiffs claims are barred to the extent they violate public policy.

10
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 11 of 12 PagelD #: 47

TENTH DEFENSE
Common questions of law and fact do not exist among the purported Class or Sub-Class.
ELEVENTH DEFENSE
Plaintiff's claims are not typical of the purported Class or Sub-Class.
TWELFTH DEFENSE
Plaintiff will not fairly and adequately represent and protect the interests of the purported
Class or Sub-Class,
THIRTEENTH DEFENSE
Fact and legal questions common to purported Class or Sub-Class Members do not
predominate over questions affecting only individual Class or Sub-Class Members.
FOURTEENTH DEFENSE
Maintaining this lawsuit as a class action will not serve judicial economy.
FIFTEENTH DEFENSE
Swapalease reserves the right to assert, via amended pleadings, any and all additional
and/or further defenses as may be revealed by additional information and/or documentation

produced and/or acquired through discovery or otherwise herein.

 

RESERVATION OF RIGHTS
l. Swapalease continues to gather information about the allegations contained in the
Complaint.
2. Swapalease reserves any and all rights to amend this Answer from time to time and at

any time, including the filing of counterclaims.

11
Case 2:20-cv-05066-FB-ARL Document 6 Filed 11/13/20 Page 12 of 12 PagelD #: 48

WHEREFORE, Swapalease respectfully submits that Plaintiff's Complaint should be
dismissed in its entirety with prejudice and that Swapalease should be awarded its costs, attorneys’

fees, and any other relief this Court deems appropriate.

Dated: Uniondale, New York
November 13, 2020
Respectfully submitted,

WESTERN BALL EDERER
MILLER ZUCKER & SHARFSTEIN, LLP

By: “hs

Y Ls na —

 

William E. Vita, Esq.

1201 RXR Plaza

Uniondale, New York 11556
Telephone: (516) 622-9200
Fax: (516) 622-9212
wvita@westermanllp.com
Attorney for Defendant
Swapalease, Inc.

02294514

12
